The amendment to the claims does not overcome the prior art rejection.  The Examiner notes that applicants have introduced the subject matter of previous claim 11 into claim 1 and this rationale is consistent with that noted in the office action dated 11/8/21 for claim 11.
	For instance, as the Examiner detailed on page 4 of the previous office action, the claimed organosilicon compound, for instance (E3), meets the polydimethylsiloxane as found in paragraph 236.  The amount of such a siloxane is disclosed in paragraph 237 and includes an amount (0 to 300) which overlaps with the claimed range such that one having ordinary skill in the art would have found the addition of such a siloxane obvious.
	Additionally paragraph 241 teaches alkoxysilanes such as tetraethoxysilane and methyltrimethoxysilane, which meet the requirements of the claimed organosilicon com-pound.  The Examiner recognizes that patentees do not specifically teach an amount of such a silane but the motivation to add such a silane would render obvious to the skilled artisan adjusting and optimizing the amount thereof such that the skilled artisan would have found an amount within the claimed range obvious.
	It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation).
	In light of both of these positions, the instant claims remain obvious.
	Applicants’ response states that the amount of silicone oil in paragraph 237 does not disclose the amount of the organosilicon compound.  As noted above and in the previous office action, the claimed “organosilicon compound” embraces the silicone oil in paragraph 237.  The Examiner is not relying on the amount in paragraph 237 for the obviousness of the amount of silanes found in paragraph 241.  That position of obvious-ness relies on the fact that the skilled artisan would have been motivated to adjust the amount of such silanes in an effort to discover the optimum or workable ranges.

/MARGARET G MOORE/Primary Examiner, Art Unit 1765